DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanba et al (JP 2011-016956).
With regards to claim 1, Nanba teaches a polytetrafluoroethylene polymer (PTFE) (0002) wherein the PTFE aqueous dispersion is coagulated using ultrasonic waves (0032).
With regards to claim 2, Nanba teaches the PTFE aqueous dispersion to be formed by polymerizing tetrafluoroethylene (TFE) (0011) by adding hydrocarbons compounds (0028) and a surfactant (0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al (JP 10147617) in view of Sollner et al (1936, 616 Mechanism of Coagulation by Ultrasonic Waves).
With regards to claim 1, Hosokawa teaches an aqueous dispersion polymerization (0003) in order to form a polytetrafluoroethylene powder (title) wherein the polymer undergoes coagulation while stirring vigorously (0034).
Hosokawa does not teach the coagulation to be performed via ultrasonic waves.
Sollner teaches that ultrasonic waves can be used, the waves cause coagulation (page 1) and teaches the motivation for using ultrasonic waves to be because it causes strong movement (i.e. stirring) of the liquid but also causes the concentration quickly reaches the limiting value during coagulation (page 1).  Hosokawa and Sollner are analogous in the art of coagulating aqueous dispersions.  In light of the motivation above, it would have been obvious to one skilled in the art prior to effective filing date of the present invention to use the ultrasonic waves of Sollner to coagulate the dispersions of Hosokawa, thereby obtaining the present invention.
With regards to claim 2, Hosokawa teaches the polytetrafluoroethylene powder to be formed using aqueous dispersion (emulsification) polymerization (0003) of TFE (tetraflouroethylene) (0028) with a hydrocarbon dispersion stabilizer (0032).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teaches the polymer but does not teach the coagulation/ultrasound: Brothers et al (US 2016/0122509).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763